Citation Nr: 1223912	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for benign positional (postural) vertigo.

2.  Entitlement to payment prior to May 12, 2007, of compensation based on a 10 percent disability evaluation assigned for tinnitus, to include payment prior to recall to active duty on March 15, 2003, and, following separation from that service, prior to recall to active duty on August 4, 2005.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1986 to July 1986, active service from April 1989 to March 1992, active service from March 15, 2003 to August 22, 2004, and a third period of active service from August 5, 2005, to May 2007.  Prior to and following the Veteran's active service, he had reserve component active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision and notice of that decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for benign positional (postural) vertigo, and which reinstated a 10 percent evaluation for tinnitus but authorized payment only from May 12, 2007, and not prior to that date.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2009 supplemental statement of the case (SSOC), the Veteran was advised that his claim for service connection for benign positional (postural) vertigo was denied because VA examination conducted in August 2009 included a finding that it was less likely than not that the Veteran's vertigo was related to service.  The summary of the August 2009 VA examination report included in the SSOC is not accurate.  

The 2009 VA examination states that the Veteran has the symptoms of benign paroxysmal positional vertigo, and that the presence of this disorder can be objectively verified by placing him in the described positions and observing ocular nystagmus.  The examiner observed that the Veteran was not experiencing vertigo at the time of the examination, so such verification could not be conducted, and there was no record confirming the nystagmus.  Thus, the examiner offered no opinion as to whether the Veteran presently manifested vertigo.  As to whether vertigo, if present, would be related to the Veteran's service, the examiner stated, "Based on the history, the condition is as likely as not to because by (sic) his service in the Army(.)"  The Board notes that the above is an exact quote from the VA examination report.  

The final sentence of the examination report is intended to provide opinion as to whether benign paroxysmal positional vertigo, if present, is related to service.  The Board finds that the report suggests an opinion favorable to the Veteran.  Unfortunately, the examiner's intent is unclear.  However, the report does not support the conclusion noted in the SSOC.  Further development of the medical opinion is required.  Since the presence of the disorder has not been confirmed, further VA examination is required.

The vertigo disorder, if present, is intermittent, and must be objectively verified during an "active" phase.  The Veteran has not been notified that he should seek examination during an active period of vertigo so that he may substantiate the claim, with appropriate medical testing.  The Veteran should be afforded examination at a time when the symptoms are active.

The RO determined that the Veteran was not entitled to payment of compensation for tinnitus prior to May 2007 because he abandoned his claim to payment prior to that time.  A letter to the Veteran dated in March 2003 advised the Veteran that payment of compensation could "be resumed upon receipt of a reopened claim after release from active duty."  In March 2005, the Veteran submitted a request to reopen several claims.  He submitted proof of release from active duty, a DD214, which was received by the RO in April 2005.  The RO has not addressed whether the claims received in March 2005 could serve as a formal or informal request for reinstatement of compensation for service-connected tinnitus.  

The Board also notes that, although the documents are date-stamped as received in March 2005, the documents are dated as if written in August 2004.  The Veteran should have an opportunity to show that the documents were submitted prior to March 2005, if he believes that to be the case.  

A March 31, 2003, cover letter to a March 2003 rating decision advised the Veteran that his "claim for service connected compensation received on August 15, 2001" was "disallowed" because there was evidence that the Veteran had returned to active duty.  The letter advised the Veteran to provide a copy of his orders or "a letter signed by you stating you have returned to active service."  The letter stated that this was evidence was needed so that the Veteran's date of entry into active service could be determined.  The file reflects that the Veteran had already reported that he was recalled to active service as of March 2003, so the letter could certainly have been interpreted by the Veteran as requesting information he had already provided to VA.  

The March 2003 letter further stated that, upon receipt of this information, VA "will grant disability compensation benefits from your date of claim to reentry into military service."  Again, since the Veteran had already provided the information as to the month and year of his recall to active service, and a previous paragraph appeared to indicate that VA would verify the information provided by the Veteran, the Veteran could reasonably have assumed that he need take no further action.  

On the following page, the Veteran was advised that he had one year to disagree with the determination.  Attached to the cover letter was a rating decision prepared in March 2003.  As to the claim for tinnitus, the rating decision states, "[y]ou filed a claim for service connection for tinnitus.  Your claim has been granted."  The rating decision also advised the Veteran that VA benefits are not payable "while you are serving on active duty," and states, "We used March 6, 2003 as the termination date for benefits, because that is the date you notified the VA Medical Center that you had been recalled to active duty.  If we subsequently find out that you were activated on a different date, we will adjust your benefits accordingly."  The Board finds it significant that the rating decision does not indicate that any further action from the Veteran is necessary to obtain benefits for the period from August 2001 to March 2003.  The Board is not convinced that the facts set forth in the April 2008 administrative decision and in the March 2009 SOC are accurate, if all documents sent to the Veteran are considered.

The Board notes that the advice to the Veteran conveyed by the rating decision is different than the advice in the cover letter are strikingly different.  The rating decision advises the Veteran that he will be paid compensation for tinnitus from August 15, 2001 to March 6, 2003.  The cover letter advises the Veteran that his claim has been disallowed, but that compensation cannot be granted "until we receive the evidence we need from you."  The Board notes that the Veteran probably did not disagree with the rating decision, as to the tinnitus claim, since the rating decision told him he would receive a 10 percent compensation award from August 15, 2001 to March 6, 2003.  Given the contrast between the statements in the rating decision and the content of the cover letter, it is not clear to the Board that the Veteran can be held to have understood that he would not receive any compensation following the grant of service connection for tinnitus unless he took action within one year.  

Moreover, the rating decision, in addition to the grant of service connection for tinnitus, denied service connection for 8 other disorders.  The notice to the Veteran that the claim for compensation was "disallowed" could be interpreted, by an individual not familiar with VA decisions, as referencing the 8 disallowed claims, rather than as requiring the Veteran to take action with reference to the allowed claim for tinnitus.  

Additionally, the cover letter seems to indicate that all the RO needs is "a letter signed by you stating you have returned to active service."  The cover letter indicates that, once the signed statement is received, VA would establish the date of entry back into active service.  The Board notes that, by a communication dated "20 Apr 03," and received by the RO on April 28, 2003, the Veteran submitted a signed form.  The Board notes that this April 2003 submission, which was sent after the Veteran was recalled to active duty, is out of chronological order, in Volume 3 of the claims files.  The form did not include any information.  

This attempt to respond to the March 31, 2003 letter suggests that the Veteran did not, in fact, "abandon" his claim within the meaning of the applicable regulations, as the RO concluded in its April 2008 administrative decision, although it does suggest that the Veteran did not understand what the notice letter was advising him to do.  The Board is not convinced that the facts set forth in the April 2008 administrative decision and in the March 2009 SOC are complete.  

The Board additionally notes that a 2004 General Counsel opinion, VAOPGCPREC 10-2004, discusses the fact that an individual who is serving in a reserve component may receive either pay for reserve duties, such as active duty for training or inactive duty for training pay, or VA compensation benefits, but may not receive both types of payments.  10 U.S.C.A. § 12316 (West 2002 & Supp. 2011).  Additional evidence as to whether the Veteran received payments for reserve component duties during that period is required, prior to authorization payment of compensation for disability prior to May 2007.  If such information cannot be obtained or confirmed by the reserve unit, additional information from the Defense Finance and Accounting System (DFAS) may be required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit or identify any non-VA clinical records which show treatment for vertigo, to include objective confirmation of nystagmus, or to submit or identify alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim. 

2.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Offer the Veteran an opportunity to submit or identify any relevant evidence regarding the submission of a claim for Veterans' benefits prior to March 2005.

4.  Ask the Veteran whether he received pay from his reserve component for performance of any duty (ACDUTRA or INACDUTRA) during the period from August 15, 2001 through March 15, 2003, or from August 22, 2004 through August 4, 2005.  

5.  Obtain complete VA outpatient treatment records from May 2007 to the present; associate such records with the Veteran's claims file or virtual claims file.  Duplicate records need not be associated again.

6.  Advise the Veteran that adjudication of the claim for service connection for vertigo requires that he obtain medical evaluation of his vertigo during a period when he is experiencing the vertigo.  

7.  After any additional available VA or non-VA treatment records are obtained and associated with the Veteran's claims file, and the Veteran has been advised as directed in paragraph #6, afford the Veteran VA examination, either with the examiner who conducted the 2009 VA examination or another examiner, to determine whether vertigo may be objectively confirmed, and, if so, whether it is related to the Veteran's service.  All indicated tests and studies should be conducted. 

The AOJ should contact the Veteran and coordinate with him to schedule the VA examination during a time in which he is experiencing vertigo.  All such efforts should be documented in the claims file.  If it is not possible to schedule the examination during a flare-up, the reason should also be documented in the claims file. 

All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss: service treatment records and post-treatment records.  After all relevant evidence in the claims file is reviewed, the examiner should be advised of the following:  

* The examiner should be provided with a list of the disabilities for which service connection has been granted.  

The examiner should address the following: 
	(i).  Does the Veteran currently have benign paroxysmal positional vertigo or other disorder manifested by vertigo?
	(ii).  If a disorder manifested by vertigo is present, is it at least as likely as not (50 percent or greater probability) that the vertigo disorder was incurred during, manifested during, or results from the Veteran's active service (April 1989 to March 1992, March 15, 2003 to August 22, 2004, or August 5, 2005, to May 2007) or any service-connected disability?  

Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

8.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  
Review a March 31, 2003 letter to the Veteran, together with the March 2003 rating decision attached to the cover letter, and the Veteran's April 2003 Statement in Support of Claim, together with all relevant facts and evidence.  Readjudicate the claim for payment of compensation for tinnitus prior to May 12, 2007, and the claim for service connection for vertigo.  
If any claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


